Bullard, J.
When this case was last before us, (4 Rob. 108,) we thought justice required it should be remanded for a new trial. The last trial terminated, as the first did, in a judgment against the vendor of the slave Fanny; and he has again appealed.
It appears to be satisfactorily proved, that the girl was diseased at the time of the sale; but whether her malady was such, as to render it probable that Guyot would not have purchased her, had he known its existence, formed the principal question in the case. She was far from being sound at the time of the last trial, and appears to have exhibited symptoms of an asthmatic affection. The case turns upon mere questions of fact. They have been solved by a tribunal better qualified than we are, to appreciate the testimony of the medical gentlemen who were called on to treat, or to examine her ; and we are not enabled by any thing in the record to say, that the court was so clearly in error as to authorize our interference.

Judgment affirmed.